ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1994-06-20_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

LICEITE DE L'UTILISATION
DES ARMES NUCLEAIRES PAR UN ETAT
DANS UN CONFLIT ARME

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 20 JUIN 1994

1994

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS
IN ARMED CONFLICT

(REQUEST FOR ADVISORY OPINION)

ORDER OF 20 JUNE 1994
Mode officiel de citation:

Licéité de l'utilisation des armes nucléaires par un Etat
dans un conflit armé, ordonnance du 20 juin 1994,
CLJ. Recueil 1994, p. 109

Official citation:

Legality of the Use by a State of Nuclear Weapons
in Armed Conflict, Order of 20 June 1994,
1 C.J. Reports 1994, p. 109

 

N° de vente:
ISSN 0074-4441 Sales number 650

ISBN 92-1-070710-9

 

 

 
20 JUIN 1994

ORDONNANCE

LICEITE DE L'UTILISATION DES ARMES NUCLÉAIRES
PAR UN ÉTAT DANS UN CONFLIT ARMÉ

(REQUÊTE POUR AVIS CONSULTATIF)

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS IN ARMED CONFLICT

(REQUEST FOR ADVISORY OPINION)

20 JUNE 1994

ORDER
109

INTERNATIONAL COURT OF JUSTICE

YEAR 1994

20 June 1994

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS
IN ARMED CONFLICT

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

Having regard to Article 66, paragraphs 2 and 4, of the Statute of the
Court and to Articles 44, 102 and 105 of the Rules of Court,

Having regard to the Order made by the Court on 13 September 1993
fixing 10 June 1994 as the time-lmit within which written statements
might be submitted to the Court by the World Health Organization and
by those of its member States who are entitled to appear before the
Court, in accordance with Article 66, paragraph 2, of the Statute;

Whereas several of those States have requested the extension of the
time-limit for the submission of a written statement,

Extends to 20 September 1994 the time-limit within which written
statements may be submitted in accordance with Article 66, paragraph 2,
of the Statute of the Court;

Fixes 20 June 1995 as the time-limit within which States and organiza-
tions having presented written statements may submit written comments
on the other written statements, in accordance with Article 66, para-
graph 4, of the Statute of the Court; and

Reserves the subsequent procedure for further decision.

1994
20 June
General List
No. 93
NUCLEAR WEAPONS (ORDER 20 VI 94) 110

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twentieth day of June, one thousand
nine hundred and ninety-four.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
